Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.  
Claims 5-8 and 29-32 are pending.  Claims 6-7 and 29-32 are the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
This action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  MPEP § 706.07(b).  Specifically, Applicants amend claims 6 and 29 to state “wherein the disposable flow path cartridge itself is a closed system” which does not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application).

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 29-32 are rejected under 35 U.S.C. § 103 as being unpatentable over TAKEDA (US 2012/0288920), in view of BOHM (US 2007/0065808).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to add a seal to the device of TAKEDA and adjust the flow path sizes according to the application with a reasonable expectation of success.
As to claims 6-7 and 29-32, TAKEDA teaches a disposable flowcell apparatus (Title, paras. 0001, 0013, 0092-98) comprising a flow path cartridge in which a flow path is formed in a transparent substrate, an illumination unit configured to illuminate particles in a sample liquid flowing through the flow path, a detection unit configured to detect particles of interest by detecting scattered light or fluorescence generated from the particles when the particle is illuminated, and identifying the particle based on its signal intensity, a force generating unit configured to apply a force for changing a flow direction to the particles which flow in the flow path of the cartridge based on the signal from the detection unit, wherein a sample liquid reservoir (sample reservoir) connected to a first flow path: a fourth branched flow path and a fifth branched flow path which are oppositely connected to both sides of the first flow path: a third-A reservoir connected to the fourth branched flow path for delivering a pulse flow thereto: a third-B reservoir connected to the fifth branched flow path for changing a particle course through the pulse flow generated bv the force generating unit, which flows from the fourth branched flow path to a direction of the fifth branched flow path, to sort and collect the particles: and a fourth reservoir connected to a downstream side of the first flow path for reserving particles which are not sorting: are formed on the cartridge; and separating cells using constant air pump in combination with the high speed electromagnetic valve (Abstract, paras. 0092-95 and Figs. 1-7).  TAKEDA is assigned to the same assignee as the instant application, and is the same cell sorter using the same flow cell technique of the instant claims, only without a seal on the chambers.
As to claim 2, TAKEDA also teaches a constant pressure pump which presumably equalizes air pressure (Abstract, for example).
TAKEDA does not explicitly teach sealing all reservoirs/chambers (all claims); flow path width and depth of 150uM or more (claims 29-30); and deformable membrane seal and actuators (claim 32).
However, as to deformable seals with external actuators (e.g. rods) to create fluid flow by pressure, these were routine in the microfluidic art, even the cell sorting art, at the time of the invention.  For example, BOHM teaches sorting cells similar to TAKEDA using actuator 26 that pushes down on flexible/deformable membrane seal 72 over reservoir 24 to create pressure to move fluids through channels in the cell sorting microfluidic device (Figs. 1& 7 and paras. 0014-16 & 0044-53). In other words, a skilled artisan would have been motivated to apply familiar pressure pump sealing techniques regularly used in the cell sorting microfluidic art to the pressure pump used for cell sorting in TAKEDA in order to accomplish the same pumping purpose with a reasonable expectation of success.
As to closed systems, the claims do not require a completely closed apparatus, rather only “an apparatus for septical analyzing and separating particles, in an enclosed space.”   In other words, only the analyzing and separating need occur in an enclosed space.  Even though this language is broader than Applicants argue, yet BOHM explicitly states “[a]ccording to one application of the present invention, the particle sorting system 10 comprises a closed channel system of capillary size for sorting particles. The [closed] channel system comprises a first supply duct 12 for introducing a stream of particles 18 and a second supply duct 14 for supplying a carrier liquid” (para. 0043, for example).  Thus, the closed channel system of BOHM in fact includes closed supply ducts contrary to Applicants’ assertions (“The microfluidic cell of Bohm is connected to the outside[] by ducts at upstream and downstream. That is, the particles are introduced into the microfluidic cell from the outside and discharged to the outside, as shown in FIG. 1 above”; Reply, 09/14/2021, pg. 15), and just like Applicants’ own embodiments.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute other familiar pressure pump techniques for the pressure pump of TAKEDA with a reasonable expectation of success.
As to flow path dimensions, a skilled artisan would have been motivated to adjust these parameters based on the applications.  For example, TAKEDA provides guidance to adjust the laser size and flow path sizes based on the size of the cells used (paras. 0093-94, 0099-101 and Fig. 1).  Thus, a skilled artisan would have been motivated to adjust the laser and flow path sizes according to the application (e.g. cell size) using the guidance in TAKEDA with a reasonable expectation of success.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell sorting microfluidic techniques to the cell sorting microfluidic device of TAKEDA with a reasonable expectation of success.
As to 20% or less cells to be uncollected are mixed with cells to be collected, this merely points out that target cells account for at least 80% of collected cells.  In other words, efficient sorting of target cells with low contamination from unwanted cells.  This is obvious to any skilled artisan of common sense.
Response to Arguments
The Office is not persuaded of error by Applicants arguments filed 05/27/2022 because the claims only require the disposable flow path cartridge is closed system, but does not require the apparatus for analyzing and separating particles which is intended for purifying cells to be collected using an apparatus for septical analyzing and separating particles.  In other words, contrary to Applicants arguments, the reservoirs are not required to be closed.  

Claim Rejections - Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 6-7 and 29-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of the following: US 8,248,604; US 8,951,474; US 9,945,769; US 10,267,721; US 10,101,261; US 10,222,317; US 10,648,899; US 10,724,938; US 16/333,528; US 15/954,222, in view of TAKEDA and BOHM.  
The conflicting claims teach the same apparatus and method for using it as the instant claims, except for the claimed flexible seal with actuator, and specific flow path and laser sizes.  
However, as to deformable seals with external actuators (e.g. rods) to create fluid flow by pressure, these were routine in the microfluidic art, even the cell sorting art, at the time of the invention.  For example, BOHM teaches sorting cells similar to TAKEDA using actuator 26 that pushes down on flexible/deformable membrane seal 72 over reservoir 24 to create pressure to move fluids through channels in the cell sorting microfluidic device (Figs. 1& 7 and paras. 0014-16 & 0044-53). In other words, a skilled artisan would have been motivated to apply familiar pressure pump sealing techniques regularly used in the cell sorting microfluidic art to the pressure pump used for cell sorting in the conflicting claims in order to accomplish the same pumping purpose with a reasonable expectation of success.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute other familiar pressure pump techniques for the pressure pump of the conflicting claims with a reasonable expectation of success.
As to flow path dimensions, a skilled artisan would have been motivated to adjust these parameters based on the applications.  For example, TAKEDA provides guidance to adjust the laser size and flow path sizes based on the size of the cells used (paras. 0093-94, 0099-101 and Fig. 1).  Thus, a skilled artisan would have been motivated to adjust the laser and flow path sizes according to the application (e.g. cell size) using the guidance in TAKEDA with a reasonable expectation of success.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell sorting microfluidic techniques to the cell sorting microfluidic device and methods of the conflicting claims with a reasonable expectation of success.
As to closed systems, the claims do not require a completely closed apparatus, rather only “an apparatus for septical analyzing and separating particles, in an enclosed space.”   In other words, only the analyzing and separating need occur in an enclosed space.  Even though this language is broader than Applicants argue, yet BOHM explicitly states “[a]ccording to one application of the present invention, the particle sorting system 10 comprises a closed channel system of capillary size for sorting particles. The [closed] channel system comprises a first supply duct 12 for introducing a stream of particles 18 and a second supply duct 14 for supplying a carrier liquid” (para. 0043, for example).  Thus, the closed channel system of BOHM in fact includes closed supply ducts contrary to Applicants’ assertions (“The microfluidic cell of Bohm is connected to the outside[] by ducts at upstream and downstream. That is, the particles are introduced into the microfluidic cell from the outside and discharged to the outside, as shown in FIG. 1 above”; Reply, 09/14/2021, pg. 15), and just like Applicants’ own embodiments.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute other familiar pressure pump techniques for the pressure pump of TAKEDA with a reasonable expectation of success.
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell sorting microfluidic techniques to the cell sorting microfluidic device of TAKEDA with a reasonable expectation of success.
As to 20% or less cells to be uncollected are mixed with cells to be collected, this merely points out that target cells account for at least 80% of collected cells.  In other words, efficient sorting of target cells with low contamination from unwanted cells.  This is obvious to any skilled artisan of common sense.
Response to Arguments
The Office is not persuaded of error by Applicants arguments filed 05/27/2022 because the claims only require the disposable flow path cartridge is closed system, but does not require the apparatus for analyzing and separating particles which is intended for purifying cells to be collected using an apparatus for septical analyzing and separating particles.  In other words, contrary to Applicants arguments, the reservoirs are not required to be closed.  

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON A PRIEST/Primary Examiner, Art Unit 1637